DETAILED ACTION
This office action is in response to an application filed 4/10/2019 wherein claims 1-17 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/10/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first detector that detects…”, “converter that performs…”, and “second detector that detects…” in claims 1-7 and  claims 13-17. Although claims 8-12 include similar limitations, claim 8 specifies that a processor will perform the functions of these elements and thus 35 U.S.C. 112(f) is not invoked for claims 8-12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 4 is objected to because of the following informalities:  Line 9 states “fist detector” and should state “first detector”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 11, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 4, lines 2-3 state “the illumination light radiated onto the imaging subject…” However said “illumination light” lacks antecedent basis, rendering the claim indefinite. 

In regard to claim 5, this claim is rejected as being dependent upon a previously rejected claim. 

In regard to claim 11, lines 2-3 states “color conversion on the complementary-color pixels of the image information…” However said “complementary-color pixels of the image information” lack antecedent basis, rendering the claim indefinite. 

In regard to claim 13, lines 9-10 state “consists of the Bayer array…” However said “Bayer array” lacks antecedent basis, rendering the claim indefinite. 

In regard to claims 14 and 15, these claims are rejected as being dependent upon a previously rejected claim.  

In regard to claim 16, lines 2-3 states “color conversion on the complementary-color pixels of the image information…” However said “complementary-color pixels of the image information” lack antecedent basis, rendering the claim indefinite. 

In regard to claim 17, this claim is rejected as being dependent upon a previously rejected claim. 

Applicant is advised to review the entirety of the claim set for any further potential antecedent basis/typographical errors. 

Allowable Subject Matter
Claims 1-3, 6-10, and 12 are allowed. Claims 4, 5, 11, and 13-17 contain allowable subject matter wherein Applicant is advised to correct the issues noted above in a manner not impacting the overall scope of the claims. Specifically, the examiner recognizes the Objection and 112(b) Rejections noted above are likely due to drafting/typographical errors. A thorough search for the claimed invention was performed and none of the prior art of record discloses or renders obvious the claimed invention. Should Applicant amend the claims only to correct for the issues raised above, the claims should be in condition for allowance.   
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the endoscope scope, endoscope processor, and endoscope adaptor of the claimed invention. 
The instant invention is an endoscope. An imaging device acquires image information about an imaging subject. A color filter is disposed on pixels of the imaging device in which primary-color pixels and complementary-color pixels coexist. A first detector detects whether or not an image processor that generates an observation image on a basis of the image information acquired by the imaging device via the color filter is compatible with the image information consisting of an array in which the primary-color pixels and the complementary-color pixels coexist. In a case in which the first detector detects that the image processor is not compatible with the image information consisting of the array in which the primary-color pixels and the complementary-color pixels coexist, a converter performs Bayer-conversion processing for converting the image information to be transmitted to the image processor from the imaging device to a Bayer array. In a case in which the first detector detects that the image processor is compatible with the image information consisting of the array in which the primary-color pixels and the complementary-color pixels coexist, the converter does not perform the Bayer-conversion processing on the image information to be transmitted to the image processor from the imaging device
A notable prior art of record is Hirota (US 2010/0141812) which was cited in the IDS filed 4/10/2019. Hirota discloses an imaging device wherein pixels captured in one color format can be converted into a Bayer arrangement. As shown in Fig.13 through Fig.14D, Fig.26A through Fig.29F, and as described in the corresponding paragraphs of the specification, Hirota disclose that an image captured using a RGBW filter arrangement may be processed in order to convert the pixels into a Bayer format. For example, as shown in Fig.14A an original image may include primary color pixels and white pixels. As shown in Fig.14D the input pixels are converted into an output Bayer array. As noted in ¶0175, “signals corresponding to a color arrangement in which W filters are arranged in a checkerboard pattern can be converted into signals corresponding to the RGB Bayer arrangement on the sensor chip 11, and the signals can be output”. Therefore Hirota discloses part of the claimed invention as Hirota discloses capturing an image using a non-Bayer pixel array, converting the captured image into a Bayer array, and outputting said Bayer array. 
However, Hirota fails to anticipate or render the claims obvious. Although Hirota and the instant invention both convert from non-Bayer arrays to Bayer arrays, the invention as claimed specifies detecting whether the image output information is compatible with image capture information and when the image capture information is incompatible with the image output information, Bayer conversion is performed. Hirota fails to disclose this feature because although Hirota does disclose converting from a non-Bayer array format to a Bayer array format, Hirota is silent on performing the Bayer conversion only when output image information is determined to be incompatible with captured image information. Additionally, claim 1 specifies that the captured image will be an array of pixels wherein primary and complementary pixels coexist. Although Hirota discloses in ¶0194 that complementary pixels may be used in the processing, the captured image information is an array of RGB (primary color) pixels and a white pixel which is notably different from an array of RGB (primary color) pixels and additional complementary color pixels. 
Another prior art of record is Suzuki et al. (US 2013/0153748) (hereinafter Suzuki). Suzuki discloses an image sensor wherein the captured image contains an array of primary color pixels and complementary color pixels. For example, ¶0048 states “pixel 22-1 which receives red (R) light and the pixel 22-4 which receives cyan (C) light are diagonally arranged. Similarly, the pixel 22-2 which receives green (G) light and the pixel 22-5 which receives magenta light are diagonally arranged, the pixel 22-3 which receive blue (B) light and the pixel 22-6 which receives yellow (Y) light are diagonally arranged”. Additionally Suzuki discloses that the captured image may be converted into an output image containing only primary color pixels.  For example, ¶0051 states “red pixel signal R may be obtained using the cyan pixel signal C, the magenta pixel signal M, and the yellow pixel signal Y in accordance with Expression (1) below. Similarly, the green pixel signal G can be obtained using the cyan pixel signal C, the magenta pixel signal M, and the yellow pixel signal Y in accordance with Expression (2) below. Furthermore, the blue pixel signal B can be obtained using the cyan pixel signal C, the magenta pixel signal M, and the yellow pixel signal Y in accordance with Expression (3) below”. Additionally Suzuki discloses that the conversion into primary color only image information is conditionally performed as shown in Fig.25. 
However, Suzuki fails to anticipate the claim or cure the deficiencies noted for Hirota. Although it is apparent that Suzuki converts the pixels into a primary/RGB format output, Suzuki is silent on the RGB output format being a Bayer array format. Specifically, it is well-known in the art (and consistent with the filed specification) that a Bayer array is a filter array of alternating primary color pixels wherein the filter pattern is half green, one quarter red, and one quarter blue. Although Suzuki discloses that the image information may be converted into image information containing only primary pixels, Suzuki is silent on the conversion is such that the image information will be a Bayer array, which as known in the art contains alternating primary color pixels wherein the filter pattern is half green, one quarter red, and one quarter blue. Suzuki does disclose conditionally determining whether to perform the RGB conversion. However, Suzuki discloses that a signal will be sent to a monitor (¶0169) and then it is determined based on a reaction signal whether to output in multiple color or convert to primary colors only. This differs from the independent claims which specify determining whether an output format is compatible with an input/capture format and converting to a Bayer array when the formats are incompatible. 
Therefore although both Hirota and Suzuki disclose concepts similar to the claimed invention, the combination fails to anticipate or render the claims obvious. Furthermore the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurata et al. (US 2018/0041719) – Discloses performing a Bayer conversion process on a captured image wherein the captured image includes pixels in a RGBW array [Abstract, Fig.3, ¶0059]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        July 7, 2022